Citation Nr: 9921031	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-36 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for lateral and 
collateral ligament laxity of the right knee, prior to December 
10, 1998.  

2.  Entitlement to an evaluation in excess of 10 percent for 
lateral and collateral ligament laxity of the right knee, since 
December 10, 1998.  

3.  Entitlement to an increased (compensable) evaluation for 
lateral and collateral ligament laxity of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from June 1978 to November 1983.  

The current appeal originated with a rating decision dated in 
March 1996 in which the Regional Office (RO) denied increased 
evaluations for the veteran's service-connected knee 
disabilities.  The veteran subsequently perfected an appeal of 
that decision; and a hearing was held at the RO in July 1998 
before the undersigned, a member of the Board of Veterans' 
Appeals (Board).  The Board remanded the case in October 1998.  

In an April 1999 rating decision, the RO granted a 10 percent 
evaluation for lateral and collateral ligament laxity of the 
right knee, effective December 10, 1998.  Therefore, the issues 
currently on appeal are those set forth on the previous page.


REMAND

In the previous remand, the Board asked the RO to obtain 
additional VA medical records; however, it does not appear that 
such records were requested.  While the Board regrets the delay 
involved in remanding this case, it is felt that proceeding with 
a decision on the merits at this time would not withstand 
scrutiny by the U.S. Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 1, 
1999).  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, 
the case is REMANDED to the RO for the following development: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

2.  The RO should attempt to secure copies 
of all VA medical records pertaining to the 
veteran from the VA medical facilities in 
Birmingham and Montgomery, Alabama, dated 
from January 1996, the date of the last 
such requests.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the additional evidence.  The RO 
should also consider assigning separate 
evaluations for each of the veteran's 
service-connected knee disabilities on 
the basis of instability and limitation 
of motion and consider the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998) if arthritis is present.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  


Thereafter, the case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



